


Exhibit 10(x)(x)

 

[g42043kyi001.jpg]

 

STOCK NOTIFICATION AND AWARD AGREEMENT

 

Name:

Employee ID:

 

 

Manager Name:

 

 

 

Country:

 

 

Grant Date:

 

Grant Number:

 

Grant Price:

 

Award Amount:

 

Award Type/Sub-Type:

 

Expiration Date:

 

Plan:

 

Vesting Schedule:

 

Non-Qualified Stock Option

 

THIS STOCK NOTIFICATION AND AWARD AGREEMENT, as of the Grant Date noted above
between Hewlett-Packard Company, a Delaware corporation (“Company”), and the
employee named above (“Employee”), is entered into as follows:

 

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

 

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries), to accept ancillary agreements
designed to protect the legitimate business interests of the Company that are
made a condition of this award and to participate in the affairs of the Company,
the HR and Compensation Committee of the Board of Directors of the Company or
its delegates (“Committee”) has determined that the Employee shall be granted a
non-qualified stock option to purchase the number of shares stated above of its
$0.01 par value voting Common Stock (“Shares”) upon the terms and conditions set
forth herein and in accordance with the terms and conditions of the Plan named
above, a copy of which can be found on the Long-term Incentives website or by
written or telephonic request to the Company Secretary.

 

THEREFORE, the parties agree as follows:

 

1.              Grant of Stock Options.

 

This non-qualified Stock Option is granted under and pursuant to the Plan and is
subject to each and all of the provisions thereof.

 

2.              Grant Price.

 

The Grant Price is the price per Share set forth above.

 

3.              Restrictions on Transfer.

 

This Stock Option is not transferable by the Employee otherwise than by will or
the laws of descent and distribution, and is exercisable only by the Employee
during his lifetime.  This Stock Option may not be transferred, assigned,
pledged or hypothecated by the Employee during his lifetime, whether by
operation of law or otherwise, and is not subject to execution, attachment or
similar process.

 

4.              Vesting Schedule.

 

This Stock Option will vest and become exercisable according to the vesting
schedule set forth above subject to the Employee’s compliance with the
requirements and conditions provided for in the Plan and this Stock Notification
and Award Agreement.

 

5.              Expiration Date.

 

This Stock Option will expire on the expiration date set forth above, unless
sooner terminated or canceled in accordance with the provisions of the Plan and
this Stock Notification and Award Agreement.  The Employee must exercise this
Stock Option, if at all, on a day the New York Stock Exchange is open for
trading and on or before the expiration date noted above.   The Employee shall
be solely responsible for exercising this Stock Option, if at all, prior to its
expiration date.  The Company shall have no obligation to notify the Employee of
this Stock Option’s expiration.

 

1

--------------------------------------------------------------------------------


 

6.              Method of Exercise.

 

This Stock Option may be exercised through a broker designated by the Company or
by any other method the Committee has approved; provided, however, that no such
exercise shall be with respect to fewer than twenty-five (25) Shares or the
remaining Shares covered by the Stock Option if less than twenty-five.  The
exercise must be accompanied by the payment of the full Grant Price of such
Shares.  Payment may be in cash or Shares or a combination thereof to the extent
permissible under applicable law, or a broker-assisted cashless exercise;
provided, however, that any payment in Shares shall be in strict compliance with
all procedural rules established by the Committee.

 

7.              Termination of Employment.

 

Upon termination of the Employee’s employment for any reason other than death,
retirement, in accordance with the applicable retirement policy, or permanent
and total disability, then, except as provided in Section 16(a), all unvested
shares shall be forfeited by the Employee and he or she may exercise the Stock
Option, to the extent that it is then vested, before the New York Stock Exchange
closes on the date of termination.

 

8.              Death of Employee.

 

Notwithstanding the provisions in paragraph 4 of this Stock Notification and
Award Agreement, in the event of the Employee’s death this Stock Option shall
vest in full and the Employee’s legal representative or designated beneficiary
shall have the right to exercise all or a portion of the Employee’s rights under
this Stock Notification and Award Agreement within one (1) year after the death
of the Employee, and shall be bound by the provisions of the Plan.  In all
cases, however, this Stock Option will expire no later than the expiration date
set forth above.

 

9.              Disability or Retirement of the Employee.

 

Notwithstanding the provisions in paragraph 4 of this Stock Notification and
Award Agreement, in the event of the Employee’s termination due to retirement,
in accordance with the applicable retirement policy, or permanent and total
disability this Stock Option shall vest in full and the Employee may exercise
his rights under this Stock Notification and Award Agreement within three
(3) years from the date of termination. In all cases, however, this Stock Option
will expire no later than the expiration date set forth above. The Company’s
obligation to vest the Stock Option under this paragraph is subject to the
condition that the Employee shall have executed a current ARCIPD that is
satisfactory to the Company, and shall not engage in any conduct that creates a
conflict of interest in the opinion of the Company.

 

10.       Taxes.

 

(a)         The Employee shall be liable for any and all taxes, including income
tax, social insurance, payroll tax, payment on account or other tax-related
items related to the Employee’s participation in the Plan and legally applicable
or otherwise recoverable from the Employee (such as fringe benefit tax) by the
Company and/or the Employee’s employer whether incurred at vesting, exercise,
sale, prior to vesting or at any other time (the “Employer”) (“Tax-Related
Items”).  In the event that the Company or the Employer is required, allowed or
permitted to withhold taxes as a result of the grant or vesting of Stock
Options, or subsequent sale of Shares acquired pursuant to such Stock Options,
the Employee shall make a cash payment or make adequate arrangements
satisfactory to the Company and/or the Employer to withhold such taxes from
Employee’s wages or other cash compensation paid to the Employee by the Company
and/or the Employer at the election of the Company, in its sole discretion, or,
if permissible under local law, the Company may sell or arrange for the sale of
Shares that Employee acquires as necessary to cover all applicable required
withholding taxes that are legally recoverable from the Employee (such as fringe
benefit tax) and required social security contributions at the time the Stock
Options are exercised, unless the Company, in its sole discretion, has
established alternative procedures for such payment.  To the extent that any
payment of cash or alternative procedure for such payment is insufficient, the
Employee authorizes the Company, its Affiliates and Subsidiaries, which are
qualified to deduct tax at source, to deduct from the Employee’s compensation
all Tax-Related Items.  The Employee agrees to pay any amounts that cannot be
satisfied from wages or other cash compensation, to the extent permitted by law.

 

To avoid negative accounting treatment, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.

 

(b)         Regardless of any action the Company or the Employer takes with
respect to any or all Tax-Related Items, the Employee acknowledges and agrees
that the ultimate liability for all Tax-Related Items is and remains the
Employee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer.  The Employee further acknowledges that the Company
and/or the Employer (i) make no representations nor undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this Stock
Option, including, but not limited to, the grant, vesting or settlement of Stock
Options, the subsequent issuance of Shares and/or cash upon settlement of such
Stock Options or the subsequent sale of any Shares acquired pursuant to such
Stock Options and receipt of any dividends; and (ii)  do not commit to and are
under no obligation to structure the terms or any aspect of this grant of Stock
Options to reduce or eliminate the Employee’s liability for Tax-Related Items or
to achieve any particular tax result.  Further, if the Employee has become
subject to tax in more than one jurisdiction between the date of grant and the
date of any relevant taxable or tax withholding event, as applicable, the
Employee acknowledges that the Company and/or the Employer (or former employer,
as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction.  The Employee shall pay the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of the Employee’s participation in the
Plan or the Employee’s receipt or exercise of Stock Options that cannot be
satisfied by the means previously described.  The Company may refuse to deliver
the benefit described herein if the Employee fails to comply with the Employee’s
obligations in connection with the Tax-Related Items.

 

(c)          In accepting the Stock Option, the Employee consents and agrees
that in the event the Stock Option becomes subject to an employer tax that is
legally permitted to be recovered from the Employee, as may be determined by the
Company and/or the

 

2

--------------------------------------------------------------------------------


 

Employer at their sole discretion, and whether or not the Employee’s employment
with the Company and/or the Employer is continuing at the time such tax becomes
recoverable, the Employee will assume any liability for any such taxes that may
be payable by the Company and/or the Employer in connection with the Stock
Option.  Further, by accepting the Stock Option, the Employee agrees that the
Company and/or the Employer may collect any such taxes from the Employee by any
of the means set forth in this Section 10.  The Employee further agrees to
execute any other consents or elections required to accomplish the above
promptly upon request of the Company.

 

11.       Acknowledgement and Waiver.

 

By accepting this Stock Option grant, the Employee acknowledges and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time; (ii) the grant of Stock Options is voluntary and occasional and does
not create any contractual or other right to receive future grants of Stock
Options, or benefits in lieu of Stock Options, even if Stock Options have been
granted repeatedly in the past; (iii) all decisions with respect to future
grants, if any, will be at the sole discretion of the Company; (iv) the
Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee’s employment relationship at any time and it
is expressly agreed and understood that employment is terminable at the will of
either party, insofar as permitted by law;  (v)  the Employee is participating
voluntarily in the Plan; (vi) Stock Options and their resulting benefits are not
intended to replace any pension rights or compensation; (vii) Stock Options and
their resulting benefits are not part of normal or expected compensation or
salary for any purposes, including, but not limited to calculating any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments insofar as permitted by law and in no event should
be considered as compensation for, or relating in any way to, past services for
the Company, the Employer or any Subsidiary or Affiliate; (viii) this grant of
Stock Options will not be interpreted to form an employment contract or
relationship with the Company, and furthermore, this Stock Option grant will not
be interpreted to form an employment contract with the Employer or any
Subsidiary or Affiliate;  (ix) the future value of the underlying Shares is
unknown and cannot be predicted with certainty; (x) no claim or entitlement to
compensation or damages shall arise from forfeiture of the Stock Options
resulting from termination of Employee’s employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws), and in consideration of the grant of the Stock Options to which the
Employee is otherwise not entitled, the Employee irrevocably agrees never to
institute any claim against the Company or the Employer, waives his or her
ability, if any, to bring any such claim, and releases the Company and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Employee shall be deemed irrevocably to have agreed not to pursue such
claim and to have agreed to execute any and all documents necessary to request
dismissal or withdrawal of such claims; (xi) notwithstanding any terms or
conditions of the Plan to the contrary, in the event of termination of the
Employee’s employment (whether or not in breach of local labor laws), the
Employee’s right to receive benefits under this Stock Notification and Award
Agreement after termination of employment, if any, will be measured by the date
of termination of Employee’s active employment and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when the Employee is
no longer actively employed for purposes of the Stock Options; and (xii) if the
Company determines that the Employee has engaged in misconduct prohibited by
applicable law or any applicable policy of the Company, as in effect from time
to time, or the Company is required to make recovery from the Employee under
applicable law or a Company policy adopted to comply with applicable legal
requirements, then the Company may, in its sole discretion, to the extent it
determines appropriate and to the extent permitted under applicable law,
(a) recover from the Employee the proceeds from Stock Options exercised up to
three years prior to the Employee’s termination of employment or any time
thereafter, (b) cancel the Employee’s outstanding Stock Options whether or not
vested, and (c) take any other action required or permitted by applicable law.

 

12.       Data Privacy Consent.

 

The Employee understands that the Company, its Affiliates, its Subsidiaries and
the Employer hold certain personal information about the Employee, including,
but not limited to, name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
stock options or any other entitlement to shares of stock awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Employee’s favor
for the exclusive purpose of implementing, managing and administering the Plan
(“Data”). The Employee understands that the Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Employee’s country or
elsewhere and that the recipient country may have different data privacy laws
and protections than the Employee’s country. HP is committed to protecting the
privacy of the Employee’s personal data in such cases. By contract with both the
HP affiliate and with HP vendors, the people and companies that have access to
the Employee’s personal data are bound to handle such data in a manner
consistent with the HP Privacy Policy and law. HP also performs due diligence
and audits on its vendors in accordance with good commercial practices to ensure
their capabilities and compliance with those commitments.

 

The Employee may request a list with the names and addresses of any potential
recipients of the data by contacting the local human resources representative.
The Employee understands that data will be held only as long as is necessary to
implement, administer and manage participation in the Plan.

 

13.       No Advice Regarding Grant.

 

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares.  The
Employee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

 

14.       Plan Information.

 

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Long-term Incentives website referenced above and
stockholder information, including copies of any annual report, proxy and
Form 10K, from the investor relations section of the HP website at

 

3

--------------------------------------------------------------------------------


 

www.hp.com.  The Employee acknowledges that copies of the Plan, Plan prospectus,
Plan information and stockholder information are available upon written or
telephonic request to the Company Secretary.

 

15.       Additional Eligibility Requirements Permitted.

 

In addition to any other eligibility criteria provided for in the Plan, the
Company may require that the Employee execute a separate document agreeing to
the terms of a current ARCIPD in a form acceptable to the Company and/or that
the Employee be in compliance with the ARCIPD throughout the entire vesting
period. If such separate document is required by the Company and the Employee
does not accept it within 75 days of the Grant Date set forth above or such
other date as of which the Company shall require execution of a current ARCIPD
in its discretion, this Stock Option Award shall be cancelled and the Employee
shall have no further rights under this Stock Notification and Award Agreement.

 

16.       Miscellaneous.

 

(a)         The Plan is incorporated herein by reference. The Plan and this
Stock Notification and Award Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Employee
with respect to the subject matter hereof other than the terms of any severance
plan applicable to the Employee that provides more favorable vesting or extended
post-termination exercise periods, and may not be modified adversely to the
Employee’s interest except by means of a writing signed by the Company and the
Employee.  Notwithstanding the foregoing, nothing in the Plan or this Stock
Notification and Award Agreement shall affect the validity or interpretation of
any duly authorized written agreement between the Company and the Employee under
which a Stock Option properly granted under and pursuant to the Plan serves as
any part of the consideration furnished to the Employee.  This Stock
Notification and Award Agreement is governed by the laws of the state of
Delaware.

 

(b)         If the Employee has received this or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

(c)          The provisions of this Stock Notification and Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

(d)         Any capitalized terms not defined herein shall have the same meaning
they have in the Plan.

 

(e)          The Company’s obligations under this Stock Notification and Award
Agreement and the Employee’s agreement to the terms of an ARCIPD, if any, are
mutually dependent.  In the event that the Employee’s ARCIPD is breached or
found not to be binding upon the Employee for any reason by a court of law, then
the Company will have no further obligation or duty to perform under the Plan or
this Stock Notification and Award Agreement.

 

(f)           Notwithstanding any provisions in this Stock Notification and
Award Agreement, the grant of the Stock Options shall be subject to any special
terms and conditions set forth in the Appendix to this Stock Notification and
Award Agreement for the Employee’s country.  Moreover, if the Employee relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to the Employee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan.  The Appendix constitutes part of this Stock
Notification and Award Agreement.

 

(g)          The Company reserves the right to impose other requirements on the
Employee’s participation in the Plan, on the Stock Options and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

(h)         All rights granted and/or Shares issued under this Stock
Notification and Award Agreement are subject to claw back under the Company
policy as in effect from time to time.

 

HEWLETT-PACKARD COMPANY

 

 

 

Meg Whitman

 

CEO and President

 

 

 

 

 

Tracy Keogh

 

Executive Vice President, Human Resources

 

 

RETAIN THIS STOCK NOTIFICATION AND AWARD AGREEMENT FOR YOUR RECORDS

 

Important Note:  Your award is subject to the terms and conditions of this Stock
Notification and Award Agreement and to HP obtaining all necessary government
approvals.  If you have questions regarding your award, please discuss them with
your manager.

 

4

--------------------------------------------------------------------------------
